SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

427
KA 12-00717
PRESENT: SCUDDER, P.J., CENTRA, CARNI, SCONIERS, AND WHALEN, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                     V                               MEMORANDUM AND ORDER

CHASITY L. WILSON, DEFENDANT-APPELLANT.


GERARD R. ROUX, II, EAST AMHERST, FOR DEFENDANT-APPELLANT.

MICHAEL J. VIOLANTE, DISTRICT ATTORNEY, LOCKPORT (THOMAS H. BRANDT OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Niagara County Court (Matthew J.
Murphy, III, J.), rendered February 2, 2012. The judgment convicted
defendant, upon her plea of guilty, of attempted burglary in the first
degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: Defendant appeals from a judgment convicting her
upon her plea of guilty of attempted burglary in the first degree
(Penal Law §§ 110.00, 140.30 [2]). Defendant failed to preserve for
our review her contention that the guilty plea was not knowingly,
intelligently, and voluntarily entered inasmuch as she failed to move
to withdraw the plea or vacate the judgment of conviction (see People
v Zulian, 68 AD3d 1731, 1732, lv denied 14 NY3d 894). In any event,
defendant’s contention that she was not competent to enter both her
guilty plea and the waiver of the right to appeal are without merit.
Defendant stated during the plea colloquy that she was taking
prescription medication for anxiety and depression, but “[t]here was
not the slightest indication that defendant was uninformed, confused
or incompetent” at the time she entered the plea and the waiver of the
right to appeal (People v Alexander, 97 NY2d 482, 486; see People v
Sonberg, 61 AD3d 1350, 1351, lv denied 13 NY3d 800). In response to
County Court’s inquiry, “defendant advised the court that [s]he was
thinking clearly and understood the proceedings” (Zulian, 68 AD3d at
1732). The valid waiver of the right to appeal encompasses
defendant’s challenge to the severity of the sentence (see People v
Lopez, 6 NY3d 248, 255-256; People v Hidalgo, 91 NY2d 733, 737).



Entered:   May 2, 2014                             Frances E. Cafarell
                                                   Clerk of the Court